Citation Nr: 0519423	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-09 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from June 2003 and September 2003 rating decisions of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The veteran declined to testify in support of his claim 
before a Veterans Law Judge of the Board.  See VA Form 9.  


FINDINGS OF FACT

1.  The veteran receives nonservice-connected disability 
pension based upon a combined 90 percent disability rating.  
No nonservice-connected disability is rated as totally 
disabling.  

2.  Service connection is not in effect for any disability.

3.  The veteran is not blind or nearly blind; is not 
institutionalized in, or confined to, a nursing home or other 
facility due to physical or mental incapacity; and does not 
need regular aid and assistance to perform activities 
necessary for daily living.

4.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or due to housebound status, are not met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension 

The veteran asserts that he is entitled to SMP based on need 
of regular aid and attendance of another person, and/or by 
reason of being housebound, due to various disabilities.  As 
explained below, the Board finds that the record does not 
support a finding that he requires regular aid and attendance 
of another individual, or that he is housebound.  As such, 
entitlement to SMP on either basis is not established.  

First, the Board has reviewed the entire claims history, and 
notes that service connection is not, and has never been, in 
effect for any disability.  The veteran has the following 
non-service-connected disabilities:  diabetes mellitus, rated 
as 40 percent disabling; bilateral excision of cataracts with 
intraocular lens implant, rated as 30 percent disabling; 
coronary artery disease with angina pectoris, atrial 
fibrillation, rated as 30 percent disabling; varicose veins, 
right lower leg, peripheral venous insufficiency with edema, 
rated as 20 percent disabling; varicose veins, left lower 
leg, peripheral venous insufficiency with edema, rated as 20 
percent disabling; hypertension, rated as 10 percent 
disabling; anxiety neurosis, rated as 10 percent disabling; 
and bilateral pterygium, emphysema, lumbar spondylosis, 
hearing loss, and benign prostatic hypertrophy, each rated as 
noncompensable.  The total, combined nonservice-connected 
pension rating is 90 percent.  See September 2003 rating 
decision.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 
38 U.S.C.A. § 1521(a) (West 2002).  

A veteran receiving non-service-connected pension (see 
September 2003 rating decision), as the veteran here, may 
receive pension at a higher, special monthly rate if he needs 
regular aid and attendance of another individual to conduct 
routine activities necessary for daily life.  38 U.S.C.A. § 
1521(d) (West 2002).  A person is considered to need regular 
aid and attendance if he is a patient in a nursing home due 
to mental or physical incapacity; or helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another individual; or establishes a 
factual need of aid and attendance under 38 C.F.R. § 3.352(a) 
criteria.  A veteran is considered blind with corrected 
visual acuity of 5/200 or less bilaterally, or when 
concentric contraction of the visual field to 5 degrees or 
less.  See 38 U.S.C.A. § 1502(b) (West 2002).; 38 C.F.R. § 
3.351(b) and (c) (2004).

A determination as to factual need of aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such a determination, consideration is 
given to such conditions as: inability of a claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; inability to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2004).

As stated in the August 2003 VA "aid and 
attendance/housebound" examination report, the veteran is 
not bedridden, nor is he confined to a nursing home, 
hospital, or other constant-care facility for any disability 
documented in the record (it is noted that he had arrived at 
the examination site alone; he "walks with adequate 
propulsion with the aid of a cane," albeit slowly and up to 
a distance of one kilometer).  The record does indicate that 
the veteran is status post bilateral cataract surgery, and he 
reportedly complained of "poor vision" during the August 
2003 examination.  However, the examiner also stated in the 
report that the veteran "refers to no major visual 
problems," which would indicate that his vision is impaired 
to an extent that he is blind or so nearly blind as to render 
him helpless enough to need the regular aid and attendance of 
another person on this basis.  The examiner stated that the 
veteran appears "mentally sound."  He is able to dress 
himself, attend to wants of nature, and perform basic hygiene 
functions (wash face; shave; replace dentures).  He lives 
alone, cleans the house himself, makes his own coffee, and 
travels to medical appointments and church on his own, using 
public transportation.  He makes his own meals and bathes 
himself.  He appeared for the examination clean and well-
groomed.  While other sensorial deficit in the form of 
diminished hearing capacity is noted, this apparently was not 
deemed to have been so severe that it renders the veteran 
helpless and vulnerable to physical danger due to the 
inability to hear well.  Given all of the foregoing, the 
Board does not find that need of regular aid and attendance 
of another individual is shown. 

As for housebound status, a veteran receiving non-service-
connected pension may receive housebound-rate SMP if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) 
and (2) (2004).

The requirement of "permanently housebound" status will be 
considered to have been met when the veteran is substantially 
confined to his house (or ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  See 38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2004).

After a thorough review of the record, it is clear that the 
veteran does not meet the SMP requirements for housebound 
benefits.  First, no nonservice-connected disability is rated 
as totally disabling.  The highest-rated disability is 
diabetes mellitus, evaluated at 40 percent.  Second, the 
record does not show that the veteran is substantially 
confined to his dwelling or home; it was noted during the 
August 2003 VA "aid and attendance/housebound" examination 
that the veteran had arrived for the appointment alone, using 
public transportation; he is not hospitalized or bedridden.  
He also is able to walk by himself for about one kilometer, 
albeit slowly and using a cane.  He can, and does, leave his 
house and immediate premises, alone, to attend medical 
appointments and church.  See also March 2003 VA treatment 
record.  Based upon the record, the veteran has not shown 
entitlement to SMP at the housebound rate.   

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim, 
whether based upon housebound status or upon need of regular 
aid and attendance.  Therefore, the Board does not apply the 
benefit-of-reasonable doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an April 2003 letter, the RO 
notified the veteran of the basic elements of a SMP claim 
based upon need of aid and attendance or housebound status, 
and informed him that, if he provides information about the 
sources of evidence or information pertinent to the elements 
of the claim (including medical records, employment records, 
records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation, and that 
he can submit relevant evidence on his own.  With respect to 
the fourth element of a valid VCAA notice, the SOC notified 
the veteran of 38 C.F.R. § 3.159, which includes a provision 
that he may submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in SMP based upon either the "aid and attendance" 
or housebound rate, and was on notice throughout the appeal 
through the pertinent rating decisions, SOC, Supplemental 
SOCs (SSOCs), and VCAA letters why the claim remains denied.  
He was told about his and VA's respective claim development 
responsibilities more than once.  

The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the June and September 2003 rating decisions.  The 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
agency of original jurisdiction (AOJ) decision: "[W]e do not 
hold that . . . [a] case in which pre-AOJ-adjudication notice 
was not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  Here, the Board finds no basis to suspect that the 
veteran's case was prejudiced in any way due to this 
technical error.  As explained earlier, the veteran was given 
appropriate notice of the elements of a VCAA notice, and had 
ample opportunity throughout the appeal period to ask for 
help, report the sources of pertinent information, and/or 
submit pertinent evidence himself.  In this regard, it is 
noted that both VCAA letters and SOC were issued in 2003; the 
veteran had ample time to take further action in support of 
his appeal thereafter, or tell the RO that he needs more help 
to substantiate the claim.  Even when he was advised of a 60-
day opportunity to comment on the SSOC issued in March 2004, 
neither he nor his accredited representative submitted 
further evidence or indicate that relevant evidence is 
missing from the record.  The Board finds that the veteran 
has had  content-complying notice and proper subsequent VA 
process during the appeal period.
  
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's post-service medical records, private 
and VA, and associated them with the claims folder.  In June 
2003, the veteran responded to the April 2003 VCAA notice 
letter with information concerning two private doctors from 
whom pertinent evidence could be obtained.  These records 
were obtained and considered by the RO.  

The veteran was given an opportunity to testify before the 
Board in connection with this claim, but declined to exercise 
his right to do so.  He did not report the existence of 
pertinent records in the custody of government agencies or 
employers.  He was provided appropriate VA compensation and 
pension medical examination in connection with this appeal.  
The Board finds that the duty to assist was met; nothing in 
the record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.     


ORDER

Special monthly pension based upon need of regular aid and 
attendance of another individual, or by reason of housebound 
status, is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


